ORDER

PER CURIAM
Moorlands Holdings, LLC (“Moorlands”) appeals from the judgment of the trial court that dismissed its cause of action for breach of contract and that granted summary judgment in favor of the Metropolitan St. Louis Sewer District (“MSD”) on Moorlands’ claim for inverse condemnation.
We have reviewed the briefs of the parties and the record on appeal and find no error 'of law. No jurisprudential .purpose would be served by a written .opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).